 1

 2

 3                                UNITED STATES DISTRICT COURT
                                            DISTRICT OF NEVADA
 4

 5
         UNITED STATES OF AMERICA,                            Case No.: 2:19-cr-00211-GMN-NJK
 6
                               Plaintiff,                                    ORDER
 7 v.                                                                (Docket Nos. 24, 26, 33)

 8 ROBERT CARL LITHEREDGE, JR.,
                              Defendant.
 9

10           Pending before the Court is Defendant Robert Carl Litheredge, Jr.’s1 motion to withdraw

11 his motion to suppress evidence. Docket No. 33. See also Docket Nos. 24, 26 (motion to

12 suppress). The Court hereby GRANTS Defendant’s motion. Docket No. 33. The motion to

13 suppress at Docket Nos. 24 and 26 is withdrawn.

14           IT IS SO ORDERED.

15           DATED: October 31, 2019.

16

17                                                  NANCY J. KOPPE
                                                    UNITED STATES MAGISTRATE JUDGE
18

19

20

21

22
     1
             Although by no means a violation of the local rules, the Court advises Defendant’s counsel
23
     that written court filings (directed to a judge, not a juror) are generally of a formal nature, and she
     may be well-served by not repeatedly referring to her client by his first name in such filings.
